                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:20-CV-183-KDB-DCK

 JOSEPH STUTZ,                                             )
                                                           )
                 Plaintiff,                                )
                                                           )
     v.                                                    )         ORDER
                                                           )
 PROGRESSIVE PREMIER INSURANCE                             )
 COMPANY OF ILLINOIS, and                                  )
 VOLKSWAGEN GROUP OF AMERICA, INC.,                        )
                                                           )
                 Defendants.                               )
                                                           )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Anthony T. Lathrop, filed a “Certification Of Mediation Session” (Document No.

19) on February 11, 2021, notifying the Court that the parties have reached a complete settlement.

The Court commends the mediator, counsel, and the parties for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case, or in the alternative request an extension of time to file such dismissal, on or before

March 12, 2021.

          IT IS FURTHER ORDERED that Defendant’s “Motion To Dismiss” (Document No. 9)

is DENIED AS MOOT.

          SO ORDERED.

                                         Signed: February 12, 2021




      Case 5:20-cv-00183-KDB-DCK Document 20 Filed 02/12/21 Page 1 of 1
